Opinion issued February 22, 2007
 




 







In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-06-01044-CR
____________

IN RE ADAM FORD, Relator



Original Proceeding on Petition for Writ of Mandamus



MEMORANDUM  OPINION
	Relator, Adam Ford, filed in this Court a pro se petition for writ of
mandamus complaining that respondent (1) has not ruled on a petition for writ of
mandamus that relator filed in the district court of Walker County.  We deny the
petition.
	We may issue all writs of mandamus. agreeable to the principles of law
regulating those writs, against a judge of a district court or a county court in our
district TEX. GOV'T ANN § 22.221 (b) (Vernon Supp. 2006).  The First Court of
Appeals District is composed of the counties of Austin, Brazoria, Chambers,
Colorado, Fort Bend, Galveston, Grimes, Harris, Waller and Washington. TEX.
GOV'T ANN § 22.201 (b) (Vernon Supp. 2006).  
	The petition for writ of mandamus is dismissed for lack of jurisdiction.
	It is so ORDERED.
PER CURIAM

Panel consists of Justices Taft, Keyes, and Hanks.
Do not publish.  Tex. R. App. P. 47.2(b).
1.    Respondent is the Honorable E. Ernst, retired Judge, Walker County.